Citation Nr: 0512283	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for exertional 
compartment syndrome of the right leg, status post four 
compartment fasciotomies, to include the issue of restoration 
of the previously assigned 10 percent disability evaluation.

2.  Entitlement to a compensable evaluation for exertional 
compartment syndrome of the left leg, status post four 
compartment fasciotomies to include the issue of restoration 
of the previously assigned 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 23, 1999 to 
July 14, 1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This decision effectuated 
reductions in the evaluations of the veteran's service-
connected exertional compartment syndrome of the right and 
left legs, from 10 percent to 0 percent, respectively.

By this decision, the Board is granting restorations of the 
10 percent evaluations assigned her right and left leg 
disabilities.  However, as described in the Remand which 
follows this decision, further development is required prior 
to determining whether evaluations in excess of 10 percent 
for each service connected leg disability are warranted.

The veteran manifests the residuals of inservice surgery she 
required for her bilateral leg condition, including, scars 
that measure between 15 and 21 centimeters on both legs.  The 
scars were described as manifesting decreased sensitivity in 
June 1999, but as nonadherent and nontender in December 2002.  
Yet, the RO has not had the opportunity to evaluate the 
veteran's claim under Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 
1997).  In addition, the veteran reported in her December 
2002 VA examination that she was receiving continued 
treatment for her leg disabilities.  These records have not 
been obtained.  Moreover, the most recent, December 2002 VA 
examination was conducted absent review of the veteran's 
entire claims file-to include any and all private and VA 
treatment records.

Thus, the issues of entitlement to an evaluation greater than 
10 percent for the service-connected exertional compartment 
syndrome of the right leg and 10 percent for the service-
connected exertional compartment syndrome of the left leg 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

2.  In February 2002, the RO notified the veteran of the 
proposal to reduce the evaluations assigned her service-
connected right and left leg disabilities, respectively, from 
10 percent to 0 percent; based on her failure to report for 
scheduled VA examinations in August and September 2001.  

3.  This letter was returned as non-deliverable in February 
2002.  

4.  The RO reduced the evaluations assigned the veteran's 
service-connected right and left leg disabilities from 10 
percent to 0 percent by a rating decision dated in August 
2002, effective as of November 1, 2002.  The notification 
letter for this decision requested that the veteran identify 
the reason for her failure to report for examination and 
indicate when she would so be able to report, within 60 days. 

5.  In written correspondence the veteran stated she notified 
the RO of her change of address and inability to report 
immediately after receiving the forwarded notice to report 
for said examinations, had attempted to report for a 
subsequently scheduled examination, and indicated she had 
been scheduled for VA examination in December 2002 and 
January 2003 and that she intended to report.

6.  At the time of the reduction, the veteran's service-
connected right and left leg disabilities had been rated, 
respectively, at 10 percent-all since July 1999, a period of 
less than 5 years.

7.  The RO did not properly follow the procedure required for 
the proper reduction of an evaluation under the regulations.  


CONCLUSIONS OF LAW

1.  Restoration of a disability evaluation for service-
connected exertional compartment syndrome, right leg, status 
post four compartment fasciotomies, to 10 percent from the 
date of reduction, November 1, 2002, is warranted.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10,  4.41, 4.40, 4.45, 
4.71a, Diagnostic Code 5311-5312 (2004).  

2.  Restoration of a disability evaluation for service-
connected exertional compartment syndrome, left leg, status 
post four compartment fasciotomies, to 10 percent from the 
date of reduction, November 1, 2002, is warranted.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10,  4.41, 4.40, 4.45, 
4.71a, Diagnostic Code 5311-5312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board notes that the RO has approached this claim as one 
involving increased evaluations for the service-connected 
disabilities at issue.  Accordingly, the veteran has not been 
given notice of the laws and regulations governing reductions 
in evaluations and restoration thereof.  In addition, the 
VCAA notice given her is inadequate in that it identified the 
issues as ones of entitlement to increased evaluations, 
rather than to restorations to the previously assigned 
disability evaluations.  Nonetheless, in view of the fact 
that the Board is granting the benefit sought on appeal 
concerning the issues on appeal, any defect in complying with 
the duty to notify and the duty to assist is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that 
strict adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).


Restoration

In this case, service connection was granted in an August 
1999 rating decision for exertional compartment syndrome of 
the right and left leg, status post four compartment 
fasciotomies.  Evaluations of 10 percent were awarded under 
diagnostic code 5311-5312 for each leg, respectively, 
effective July 15, 1999, which is the day after the veteran 
was discharged from active service.  The Board notes that at 
this time the veteran was residing in Gary, Indiana.  
However, at the time of the VA examination in June 1999, she 
was still assigned to a medical holding unit based in Great 
Lakes, Illinois.

Service medical records contain a report of Medical 
Evaluation Board (MEB), dated in May 1999.  This document 
reflects that the veteran was seen initially with complaints 
of injury to her ankle.  Examination detected signs and 
symptoms of bilateral spontaneous onset of exertional 
compartment syndrome with compartment pressures measuring as 
high as 71.  She was taken emergently to the operating room 
and underwent bilateral four compartment fasciotomies with 
marked relief in pain.  Primary closures were delayed by four 
days.  Her incisions healed but she was unable to return to 
routine activities without disabling pain.  No etiology was 
found.  Physical examination for the MEB found two well-
healed incisions on each lower extremity with some early 
keloid formation.  On the right medial incision there was a 
flame-shaped area of decreased light touch, medial and 
distally.  The distal neurovascular examination for both 
feet, however, was found to be normal.  The examiner made an 
impression of acute exertional compartment syndrome, etiology 
unknown, treated with fasciotomies and delayed primary 
closure.  She was found unable to return to the physical 
training mandated in boot camp.  She was released to light 
limited duty pending adjudication by the Physical Evaluation 
Board (PEB).  

A June 1999 VA examination report reflects complaints of pain 
in the right lower extremity and inability to bear weight on 
it.  The examiner observed her to be still in crutches and 
described an 8-inch scar on the medial calf of both legs, and 
a 6-inch scar on the lateral aspect of both legs.  Decreased 
sensitivity was noted on the right medial ankle below the 
scar.  Range of motion in the ankles measured 30 degrees 
extension, 45 degrees plantar flexion without pain.  There 
was minimal weakness due to pain but no objective loss on 
examination of the specific muscles.  Toe extensors and 
anterior tibial muscles bilaterally were excellent, with no 
weakness.  The right calf measured 13-1/2 inches in 
circumference, with 13-3/4 inches on the left.  Reflexes were 
found to be good, with no significant motor loss.  However, 
the examiner noted that the veteran was extremely sensitive 
to any touching over her legs.  The examiner diagnosed status 
following bilateral acute compartment syndromes, with no 
evidence of any significant nerve damage, or any extreme 
stiffness of both legs.  The examiner noted that the 
veteran's convalescence would be prolonged and therapy would 
be extensive.

No notice was made in the August 1999 rating decision or 
September 1999 notification letter of future examinations.  
In August 2001, the RO sent notification that the veteran was 
to be scheduled for an examination to determine the severity 
of her service connected disabilities.  The file reflects 
that the veteran failed to report for examinations scheduled 
in August 2001 and September 2001.

Based on her failure to report for examination, the RO issued 
a rating decision in January 2002, proposing to reduce the 
evaluations assigned to the veteran's service-connected right 
and left leg disabilities to 0 percent, respectively.  The 
notification letter, dated in February 2002, notified the 
veteran that she had 60 days to submit good reason for having 
missed the medical examinations scheduled and to declare her 
intention to report for examination, or to submit medical or 
other evidence to show that the reduction was not warranted.  
Notice of this rating decision was given by letter dated 
February 5, 2002.  This notification letter was addressed to 
the veteran in Gary, Indiana, and was returned as 
"undeliverable," in February 2002.  The veteran did not 
respond.

Of record is a handwritten note on a printout requesting 
transfer of the claims file to St. Petersburg, indicating 
that an examination is needed.  The note is not dated.  The 
printout itself is dated in July 2002 and reflects that the 
veteran's address is now in Jacksonville, Florida.

In August 2002, the RO issued a rating decision effectuating 
the proposed reductions, effective in November 2002.  The 
notification letter accompanying this decision, dated August 
12, 2002, again requested that the veteran provide good 
reason for her failure to report for scheduled examinations 
and to indicate her intention to report for examination in 
the future.

In August 2002, the veteran responded that her right and left 
leg conditions had worsened, not improved, and requesting 
reconsideration of the reduction.  She noted that she was 
scheduled for VA examinations in December 2002 and January 
2003.  As to why she had failed to report for the previously 
scheduled examination, she stated that she arrived late and 
was refused the examination the first time.  As to the second 
examination, which she identified as scheduled in February 
2002, she said she did not receive notice of the examination 
and therefore did not know that it had been scheduled.

In December 2002, she reported for her scheduled VA 
examination.  The report reflects that the veteran stated she 
has received continued treatment for both service connected 
leg conditions.  The veteran reported complains of aching 
upon standing for a prolonged period of time, and a sensation 
of needles and pins along the medial side of both calves, 
both relieved by Tylenol or Advil, or by massage.  The 
examiner observed the veteran to walk with a normal gait and 
to be able to walk on her heels and toes without difficulty.  
She manifested bilateral mild pes planus, and two old healed 
incisions over the lower legs below the knees, over the 
lateral compartment and over the medial side of the 
gastrocnemius.  They ranged in length from 15 to 21 
centimeters and were described as nontender and nonadherent.  
Both calves measured 33 centimeters in circumference.  
Dorsalis pedis and posterior tibial pulses were excellent, 
with intact sensation and reflexes in the lower extremities.  
Vibratory sense was intact in both feet.  Results of X-rays 
of both tibias and fibulas were within normal limits without 
evidence of any recent or old fracture or dislocation and no 
evidence of stress fractures.  The examiner diagnosed 
bilateral compartment syndromes, now resolved.

The Board notes that no attempt was made to obtain VA or non-
VA medical treatment records, despite the veteran's report of 
continued treatment.   

In her January 2004 substantive appeal, submitted in response 
to the November 2003 statement of the case (of which notice 
was given in December 2003), the veteran specifically 
explained that she failed to report for VA examinations 
scheduled in August and September 2001 because she had been 
moving from Indiana to Florida.  She did not receive her mail 
in time to make the scheduled appointments, but she stated 
that she called the 800 number to notify the VA that she had 
moved immediately upon receipt of the notice of the 
examinations.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that she has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
appeared to have satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective date.  In the present case, the RO made the 
reduction effective on November 1, 2002, following notice of 
the action by letter dated August 21, 2002.  This would 
appear to meet the requirements of the regulation for setting 
the effective date of the reduction.

However, in the present case, the Board is not inclined to 
find that the RO complied with the procedural requirements of 
38 C.F.R. § 3.105(e).  The Board will discuss its reasons 
below.  

In this case, the veteran failed to report for scheduled 
examinations in August and September 2001, prompting the RO 
to reduce the evaluations assigned.  The Board notes that 
regulations provide that it is the veteran's responsibility 
to appear for any and all scheduled examinations and that 
failure to do so could result in the denial of her claim.  
See 38 C.F.R. § 3.655 (2004).  In addition, the Board further 
notes that it is the veteran's responsibility to advise VA of 
changes in address.  It is not the RO's responsibility to 
turn up "heaven and earth to find him" if the veteran 
doesn't report.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

However, in this case the Board is persuaded that the veteran 
made reasonable attempts to advise the RO of her change of 
address during a time when her home of residence was 
apparently quite fluid.

A review of the records shows that she notified the RO of 
changes of address or status in June 1999, September 1999, 
August 2002, October 2003, and December 2003.  In addition, 
she averred in a October 2003 memorandum that she gave 
further notice of change of address in June 2003.  The Board 
notes a pattern of good faith in attempting to keep the RO 
advised of her whereabouts.

Concerning the August and September 2001 VA examinations here 
at issue, the veteran stated, under oath on her substantive 
appeal, that she was moving from Indiana to Florida at the 
time these examinations were scheduled, and that she 
therefore received the notice to report for examination late.  
She further stated that she called the 800 number for the RO 
immediately after receiving the forwarded notification letter 
to advise the RO of her move.

The Board notes that the VA notification of failure to report 
is addressed to the old address.  The original letter 
notifying the veteran of the scheduled VA examinations is not 
present in the claims file now before the Board, but it may 
be presumed that it was sent to the same address.  The letter 
notifying the veteran of the proposed reduction was sent to 
this address and was returned as "undeliverable" in the 
same month.  By August 2002, the RO was using the veteran's 
then current address.  Yet there is no record that the letter 
notifying the veteran of the proposed reduction had been re-
sent to the new address, despite the RO having received the 
returned letter marked "undeliverable."

The next contact between the RO and the veteran occurred in 
August 2002, when the RO sent notification that the reduction 
had been effectuated.

The Board is aware of the apparent inconsistency of the 
statement in the August 2002 notice of disagreement.  The 
veteran responded that she had attempted to appear for a 
scheduled examination and was turned away because she was 
late for the appointment.  She then stated that she failed to 
appear for an examination scheduled in February 2002 because 
she did not receive the notice and did not know that the 
examination had been scheduled.  After consideration of all 
the evidence, however, and a careful reading of both the 
August 2002 notice of disagreement and the January 2004 
substantive appeal, the Board concludes that her initial 
misunderstanding of what examinations she had missed does not 
impact the veteran's credibility in this case.  Rather, the 
Board finds that her belief that the examinations she missed 
were those scheduled after the August and September 2001 
examinations lends credibility to her assertions that she 
called the 800 number after realizing that she had missed 
them, notified the VA of her change of address, and attempted 
to reschedule them.

In short, the Board finds that the evidence of record creates 
a pattern of the veteran both attempting to maintain contact 
with VA during a period of time when her home or residence 
changed frequently, and also attempting to show for scheduled 
examinations when she had notice of them.  As described 
above, the claims file contains documents and reports of 
contact demonstrating a consistent record of the veteran's 
repeated attempts to keep the RO apprised of her whereabouts.

Moreover, the Board finds that because the RO received the 
February 2002 notification of proposed reduction clearly 
returned as "undeliverable," the RO was put on notice that 
the veteran's address had changed.  In this case, the Board 
finds that the RO should have remailed the notice of the 
proposal to reduce the evaluations assigned the veteran's 
service-connected right and left leg disabilities once it had 
notice that the veteran's address had changed, and should 
have given the veteran another opportunity to respond.

Accordingly, after review of all of the evidence and in full 
consideration of 38 C.F.R. § 3.102, the Board finds that the 
RO did not follow the procedural requirements of procedural 
requirements of 38 C.F.R. § 3.105(e).  The Board thus need 
not find whether the reduction was proper based on the 
applicable regulations as required under 38 C.F.R. § 
3.344(c).  

Therefore, the Board finds that the RO improperly reduced the 
10 percent evaluations assigned the veteran's service-
connected right and left leg disabilities, respectively, 
effective November 1, 2002.  The veteran's claim for 
restoration of her previously assigned evaluations, effective 
from November 1, 2002, is therefore granted.


ORDER

The reduction in the 10 percent evaluation assigned the 
service-connected exertional compartment syndrome, right leg, 
status post four compartment fasciotomies, not having been 
warranted, restoration of the 10 percent evaluation is 
granted, effective from November 1, 2002, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.

The reduction in the 10 percent evaluation assigned the 
service-connected exertional compartment syndrome, left leg, 
status post four compartment fasciotomies, not having been 
warranted, restoration of the 10 percent evaluation is 
granted, effective from November 1, 2002, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

The veteran further seeks higher evaluations for her service-
connected right and left leg disabilities.  

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran reported in her December 2002 VA examination that 
she has received treatment for her service-connected 
disabilities.  In addition, the most recent, December 2002, 
VA examination was conducted without review of the veteran's 
claims file-to include any and all VA and non-VA treatment 
records.  

Finally, the Board notes that the RO has not yet had an 
opportunity to evaluate the veteran's service connected right 
and left leg disabilities in accordance with the holding of 
the Court in Esteban, supra.  Specifically, the RO has not 
considered whether separate, compensable evaluations may be 
allowed for the scars that are the result of the inservice 
surgeries to both lower legs.  See also VAOPGCPREC 9-98, 63 
Fed. Reg. 56,703-04 (Oct. 22, 1998).  

The Board thus finds it would be helpful to proffer the 
veteran current examinations to include appropriate clinical 
testing and review of the claims file-to include all service 
medical records and VA and non VA treatment records-in 
totality.  See 38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:


1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to an increased evaluation for the 
veteran's service-connected right and 
left leg disabilities, including the 
post-operative scars.  In particular, the 
RO must inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate her 
claim for an increased evaluation for her 
service connected right and left leg 
disabilities.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should ensure that it has all 
records of treatment accorded the veteran 
for her right and left leg disabilities 
at any VA or non-VA medical facility the 
veteran may identify. 

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

All records obtained should be added to 
the claims folder.  If requests for any 
treatment records, including private 
treatment records, if identified, are not 
successful, the RO should inform the 
veteran of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2004).

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
orthopedic, neurological, muscle, and 
scar examinations, by the appropriate 
specialists, to determine the nature and 
extent of her right and left leg 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
her right and left leg disabilities, 
including the scars.
?	Describe any current symptoms and 
manifestations attributed to her 
right and left leg disabilities, 
including the scars.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all right and left leg 
pathology, including the scars.

Given the surgical history of the 
veteran's right and left leg 
disabilities, the veteran should be 
examined by the appropriate specialists 
in orthopedics, neurology, muscle 
impairment, and dermatology in order to 
determine the nature and severity of 
bone, muscle, nerve and skin pathology 
associated with her service connected 
right and left leg disabilities.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time, including muscle strength 
studies, nerve conduction studies, and 
electromyography studies.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for increased 
evaluations for her service connected 
right and left exertional compartment 
syndrome of the leg, status post four 
compartment fasciotomies, to include the 
scars, in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), Esteban, 
supra.  If the decision remains in any 
way adverse to the veteran, she and her 
representative, if any, should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is her responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


